Citation Nr: 0915885	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-28 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
dental condition (claimed as teeth deterioration) for 
purposes of VA compensation.   
 
2.  Entitlement to service connection for a heart disorder, 
to include as secondary to a service-connected low back 
disability.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
low back disability for the period prior to October 12, 2007.  

4.  Entitlement to an increased rating for a low back 
disability, rated as 20 percent disabling since October 12, 
2007, with two separate 10 percent ratings for right lower 
extremity radiculopathy and left lower extremity 
radiculopathy also since October 12, 2007.   

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left eye disorder.   
 
6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  
 
7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for service connection for a dental 
condition (claimed as teeth deterioration) for purposes of VA 
compensation, for a left eye disorder, and for PTSD, and 
denied service connection for a heart disorder, to include as 
secondary to a service-connected low back disability.  By 
this decision, the RO also denied an increase in a 10 percent 
rating for a low back disability (lumbar strain).  

A February 2008 RO decision increased the rating for the 
Veteran's service-connected low back disability (re-
characterized as lumbar strain with degenerative disc 
disease), to 20 percent, effective October 12, 2007, and 
granted separate 10 percent ratings neurological ratings for 
the right lower extremity radiculopathy and left lower 
extremity radiculopathy, both effective October 12, 2007.  
Since that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that an August 2007 RO decision (issued in a 
statement of the case) denied the Veteran's claim for 
entitlement to service connection for PTSD on a de novo 
basis.  The Board observes, however, that service connection 
for PTSD was previously denied in a final June 1997 RO 
decision.  Therefore, the Board must address whether the 
Veteran has submitted new and material evidence to reopen his 
claim for entitlement to service connection for PTSD.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Additionally, the Board observes that The U.S. Court of 
Appeals for Veterans Claims (Court) specifically has held 
that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  The Veteran's present claim 
has been treated by the agency of original jurisdiction (AOJ) 
as a straightforward claim for service connection and 
compensation.  As such, the issue of entitlement to 
outpatient dental treatment will not be adjudicated at this 
time.  The Board also observes that the issue of service 
connection for dental treatment purposes due to trauma was 
previously denied in a final April 2005 RO decision and is 
not before the Board.  If the Veteran indeed intends to 
pursue a new claim for outpatient dental treatment, he should 
contact and so inform the Medical Administrative Service 
(MAS) of his nearest VA Medical Center, in order for the MAS 
to take appropriate action regarding that issue, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. App. 
157 (1994).

The present Board decision addresses the issues of whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a dental condition 
(claimed as teeth deterioration) for purposes of VA 
compensation; entitlement to service connection for a heart 
disorder, to include as secondary to a service-connected low 
back disability; entitlement to an increase in a 10 percent 
rating for a low back disability for the period prior to 
October 12, 2007; and entitlement to increased rating for a 
low back disability, rated as 20 percent disabling since 
October 12, 2007, with two separate 10 percent ratings for 
right lower extremity radiculopathy and left lower extremity 
radiculopathy also since October 12, 2007.  The issues of 
whether new and material evidence has been received to reopen 
claims for entitlement to service connection for a left eye 
disorder and for PTSD, as well as the issue of entitlement to 
a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a dental condition 
(claimed as teeth deterioration) for purposes of VA 
compensation in April 2005, and the Veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's current heart disorder began over a year 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected low back disability.  

4.  Prior to October 12, 2007, the Veteran's low back 
disability (lumbar strain) was manifested by no more than 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months; 
and no more than forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or 
a combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  
Ankylosis has not been shown.  

5.  For the period since October 12, 2007, the Veteran's low 
back disability (lumbar strain with degenerative disc 
disease) is manifested by no more than incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months; and no more 
than forward flexion of the thoracolumbar spine to 60 degrees 
or less, or combined range of motion of the thoracolumbar 
spine to 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait, abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Ankylosis has not been shown.  The Veteran's 
radiculopathy of the right lower extremity and radiculopathy 
of the left lower extremity are manifested by no more than 
mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied service connection 
for a dental condition (claimed as teeth deterioration) for 
purposes of VA compensation, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a dental condition 
(claimed as teeth deterioration) for purposes of VA 
compensation.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).  

3.  A heart disorder was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of a service-connected low 
back disability.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

4.  The criteria for a rating in excess of 10 percent for a 
low back disability for the period prior to October 12, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).  

5.  The criteria for rating in excess of 20 percent for a low 
back disability; in excess of 10 percent for radiculopathy of 
the right lower extremity; and in excess of 10 percent for 
radiculopathy of the left lower extremity, for the period 
since October 12, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5237, 5242, 5243, 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e. service connection.  The 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Court held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in an April 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence would 
constitute new and material evidence, and the basis for the 
prior denial of service connection for a dental condition for 
purposes of VA compensation, as well as regarding what 
information and evidence is needed to substantiate the claim 
for service connection for a heart disorder, to include as 
secondary to a service-connected low back disability.  In 
that April 2006 letter, the RO also provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim for higher ratings for a low back 
disability, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The April 2006 letter (noted above) 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in February 2008.  

Additionally, the Board notes that in statements on appeal, 
the Veteran essentially discussed the schedular criteria for 
higher ratings for his service-connected low back disability.  
For example, in an October 2006 statement, the Veteran 
reported that he had a deteriorated disc as a result of low 
back problems, that his had numbness and aching in his legs, 
and that arthritis had set into his back.  In a July 2007 
statement, the Veteran reported that he was unable to bend to 
pick up objects and that he had pain in his extremities.  He 
also referred to his lumbar strain and disc problems in his 
August 2007 substantive appeal.  The Board also notes that 
the examination dated in October 2007 discussed aspects of 
the schedular criteria for increased ratings for a low back 
disability.  Therefore, a remand for additional notification 
regarding criteria with which the Veteran and his 
representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; VA examination 
reports; Social Security Administration (SSA) records; and 
lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and treatment records; post-service private and VA 
treatment records; VA examination reports; SSA records; and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  Dental Condition for Purposes of VA Compensation

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a dental condition 
(claimed as teeth deterioration) for purposes of VA 
compensation in April 2005.  The April 2005 RO decision was 
not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2005 RO 
decision included the Veteran's service personnel and 
treatment records; post-service private and VA treatment 
records; VA examination reports; SSA records; and the 
Veteran's own statements.  The RO denied service connection 
for a dental condition (claimed as teeth deterioration) for 
purposes of VA compensation on the basis that teeth 
deterioration was not considered an actual disabling 
condition.  The RO noted that the Veteran's service treatment 
records showed routine dental care.  The RO indicated that 
treatable carious teeth, replaceable missing teeth, dental 
and alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  

The Veteran's service treatment records show routine dental 
treatment for problems such as carious teeth.  

Post-service private and VA treatment records show treatment 
for caries, calculus, and an absence of teeth.  

For example, a February 2003 VA consultation note indicated 
that the Veteran underwent a dental consultation.  The 
examiner stated that the Veteran was missing teeth numbers 
16, 19, 29, and 30.  It was reported that the Veteran had a 
carious tooth at number 2 and that he was asymptomatic.  The 
examiner noted that the Veteran's teeth were in excellent 
condition, that his oral cavity was very dry, and that the 
calculus was slight.  The diagnoses were caries; calculus; 
and absence of teeth, partial, acquired.  

The evidence received since the April 2005 decision includes 
additional VA treatment records; a VA examination report; and 
statements from the Veteran.  

The additional evidence does not specifically show treatment 
for any teeth problems.  A May 2006 VA treatment entry 
included a notation that examination of the Veteran's mouth 
showed poor dentition with several cavities.  

The Board notes that the additional VA treatment records, 
including an examination report, do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Simply stated, the fact that the Veteran currently has dental 
caries, calculus, and absence of teeth is not in dispute, 
either today or in April 2005.  The Veteran's statements in 
this regard are also cumulative and redundant.  The evidence 
at the time of the April 2005 RO decision already indicated 
that the Veteran had such dental problems.  

The Board observes that the Veteran does not specifically 
allege (nor does the evidence show) that he had a trauma-
related dental disorder in service, or that he had lost teeth 
in service due to physical impact to the mouth, jaw, or oral 
cavity in combat.  Additionally, the Board notes that the VA 
Office of the General Counsel has determined that dental 
treatment of teeth, even extractions, and intended effects of 
treatment provided during service, are not equivalent to 
"service trauma."  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  In particular, VAOPGCPREC 5-97 stated, in relevant 
part; "[D]efining service trauma to include therapeutic tooth 
extraction would make virtually any veteran who received 
dental treatment during his or her military service eligible 
for VA dental care.  Therapeutic or restorative dental care 
almost always involves physical impact upon one's teeth, 
e.g., filling, a bridge, an extraction[,] etc.  We do not 
believe that this was the Congress's intent."  The Veteran's 
inservice dental treatment can not be considered "service 
trauma."  The Board must apply precedent decisions of the 
Office of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).  

It appears that the Veteran's basic allegation is that he had 
a dental treatment during service and thus, service 
connection should be warranted for any current dental 
problems.  He has not elaborated on his claim.  The Boards 
observes, however, that compensation for the conditions for 
which the Veteran seeks service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381 (2005).  While service 
connection may be established for treatment purposes for the 
Veteran's dental conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscessed teeth, carious teeth, or periodontal 
disease.  38 C.F.R. § 3.381 (2005).  

Additionally, as noted previously, the Board observes that 
the April 2005 RO decision denied service connection for a 
dental condition (claimed as teeth deterioration) for 
purposes of VA compensation on the basis that teeth 
deterioration was not considered an actual disabling 
condition.  The RO indicated that treatable carious teeth, 
replaceable missing teeth, dental and alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  None 
of the recently submitted evidence addresses the basis for 
the prior denial as service connection for the claimed dental 
condition is precluded by law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board notes that the Veteran has reported that he has 
teeth deterioration that is due to service.  The Board notes, 
however, without the appropriate medical training and 
expertise, the Veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the April 2005 RO decision.  Thus the 
claim for service connection for a dental condition (claimed 
as teeth deterioration) may not be reopened, and the April 
2005 RO decision remains final.  

II.  Heart Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for a low back disability.  
He is also service-connected for right lower extremity 
radiculopathy and for left lower extremity radiculopathy.  He 
contends that he has a heart disorder that is related to 
service, or, more specifically, that is related to his 
service-connected low back disability.  As discussed below, 
the medical evidence weighs against these contentions.  The 
Board also observes that service connection for hypertension 
was denied in a final July 1995 RO decision.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of a heart disorder.  The November 
1972 enlistment examination report noted a blood pressure 
reading of 140/86.  There were also notations that the 
Veteran's heart and vascular system were normal.  On a 
medical history form at the time of the August 1975 
separation examination, the Veteran checked that he had high 
blood pressure.  The reviewing examiner did not provide any 
remarks.  The August 1975 objective separation examination 
report indicated that the Veteran had a blood pressure 
reading of 122/68.  There were also notations that the 
Veteran's heart and vascular system were normal.  The service 
treatment records do show treatment for a low back 
disability.  

There is no evidence of a heart disorder in the year after 
the Veteran's period of service.  The first post-service 
evidence of record of any actual diagnosis of a possible 
heart disorder is in October 1978, approximately three years 
after the Veteran's separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

An October 1978 VA treatment entry noted that the Veteran 
complained of left chest pain.  The diagnosis was that he 
would be evaluated for left ventricular hypertrophy.  An 
October 1978 VA chest X-ray report indicated that the 
Veteran's heart was enlarged and that his lungs were clear.  
The conclusion was cardiomegaly without change since films 
exposed earlier that same day.  Another October 1978 VA chest 
X-ray report indicated that the Veteran's heart was not 
enlarged.  It was noted that there was no evidence of heart 
failure and that the Veteran did not affect a deep 
inspiratory effort.  The conclusion was cardiomegaly.  It was 
reported that there had been no change since the previous 
examination in June 1977.  

A subsequent October 1978 VA treatment entry noted that the 
Veteran reported that he was supposed to be seen following an 
echocardiogram.  The impression was left ventricular 
hypertrophy by electrocardiogram/chest X-ray and not by 
echocardiogram.  Another October 1978 entry, that same day, 
indicated that an echocardiogram was completed and that it 
showed a normal study with no hypertrophy.  

A November 1987 VA treatment entry related a blood pressure 
reading of 150/90.  No heart disorders were diagnosed at that 
time.  A March 1990 VA echocardiogram report indicated that 
the Veteran had normal sinus rhythm; nonspecific 
intraventricular conduction delay; minimal voltage criteria 
for left ventricular hypertrophy; which might be a normal 
variant; and a T wave abnormality with the need to consider 
anterior ischemia.  The echocardiogram was noted to be 
abnormal.  

Subsequent private and VA treatment records show treatment 
for disorders including atypical chest pain, hypertensive 
cardiovascular disease, and congestive heart failure.  The 
Veteran also received treatment for his low back disability 
on numerous occasions.  

For example, a January 1999 report from L. L. Moter, M.D., 
apparently for SSA purposes, related diagnoses including 
hypertensive cardiovascular disease.  

A June 1999 VA hospital discharge summary related diagnoses 
including hypertension, and a history of atypical chest pain.  

A January 2003 VA treatment entry noted that the Veteran had 
a past medical history of chest atypical chest pain.  It was 
reported that he had a negative exercise stress test in 1996 
and a normal cardiac catheterization in 1995.  

A June 2006 VA treatment entry related an assessment that 
included congestive heart failure.  

The Board observes that the medical evidence does not suggest 
that the Veteran's current heart disorder is related to his 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the Veteran's current heart disorder began well over a 
year after service, without relationship to any incident of 
service.  Additionally, the probative medical evidence fails 
to indicate that the Veteran's current heart disorder was 
caused or worsened by his service-connected low back 
disability.  

The Veteran has alleged that his current heart disorder had 
its onset during his period of service or, more specifically, 
that it is related to his service-connected low back 
disability.  However, the Veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's heart disorder began many years after his 
period of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected low back disability.  The Board concludes that 
neither direct nor secondary service connection for a heart 
disorder is warranted.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Low Back Disability and Right and Left Lower Extremity 
Radiculopathy

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Disorders of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  With unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is warranted.  
With forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent evaluation is warranted.  A 20 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or with a vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.  

The RO has rated the Veteran's low back disability (lumbar 
strain) as 10 percent disabling for the period prior to 
October 12, 2007.  For the period since October 12, 2007, the 
disability has been rated as 20 percent disabling (lumbar 
strain with degenerative disc disease), with an additional 10 
percent ratings for right lower extremity radiculopathy and 
for left lower extremity radiculopathy.  

Thus, the Board must consider whether the Veteran is entitled 
to a rating in excess of 10 percent for her low back 
disability for the period prior to October 12, 2007, and a 
rating in excess of 20 percent for the period since October 
12, 2007.  The Board must also consider whether the Veteran 
is entitled to a rating in excess of 10 percent for right 
lower extremity radiculopathy and in excess of 10 percent for 
left lower extremity radiculopathy for the period since 
October 12, 2007.  

A.  Prior to October 12, 2007

VA treatment records dated from March 2006 to October 2007 
show that the Veteran was treated for disorders including his 
low back disability.  

For example, an August 2006 VA treatment entry indicated that 
the Veteran reported that he had bony pain in his lower back 
and left inner thigh (hip) area.  The examiner reported that 
the neurological evaluation showed that the Veteran's deep 
tendon reflexes were +2, bilaterally, and that his strength 
was 5/5 throughout.  It was noted that sensation was intact.  
The examiner indicated that the Veteran had positive 
paraspinal tenderness to palpation in the lumbosacral region.  
The assessment referred to other disorders.  

A January 2007 treatment entry noted that an evaluation of 
the Veteran's back showed no tenderness to palpation and full 
range of motion.  It was reported that the sensory evaluation 
was intact to position, touch, and pain.  

Based on the medical evidence, the Board finds that the 
Veteran's service-connected low back disability is not more 
than 10 percent disabling for the period prior to October 12, 
2007.  The Board observes that the VA treatment records dated 
from March 2006 to October 2007 do not show that the Veteran 
was incapacitated due to his low back disability.  The Board 
notes that as to Diagnostic Code 5243, it is questionable 
whether during any recent 12 month period there have been any 
"incapacitating episodes" as defined by the regulation as a 
result of the Veteran's service-connected low back 
disability, and clearly any such incapacitating episodes have 
totaled less than two weeks during any 12 month period as 
required for a 20 percent rating under such criteria.  
Accordingly, the Veteran is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes for the 
period prior to October 12, 2007.  

Additionally, the Board observes that a January 2007 VA 
treatment entry indicated that the Veteran had full range of 
motion of the lumbar spine.  Therefore, the evidence as a 
whole fails to indicate that the Veteran's forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or that the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or that muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as 
required for a higher 20 percent rating for that period.  
Ankylosis has clearly not been shown on any of the VA 
treatment entries.  Thus, an increased rating is not 
warranted under Diagnostic Codes 5237 and 5242 for the period 
prior to October 12, 2007.  

The Board notes the Veteran's complaints of pain; however, 
the Board reiterates that objective findings to support a 
limitation of 60 degrees or less of forward flexion or 120 
degrees or less of combined range of motion were essentially 
not shown.  The Veteran's complaints of pain are contemplated 
in the 10 percent rating assigned for the period prior to 
October 12, 2007.  Thus, a rating greater than 10 percent is 
not appropriate under the current orthopedic rating criteria 
for that period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

In addition, the Board observes that the Veteran has been 
assigned a 10 percent rating for radiculopathy of the right 
lower extremity and a 10 percent rating for radiculopathy of 
the left lower extremity starting in October 12, 2007.  The 
Board must also consider whether the Veteran is entitled to 
separate ratings for neurological manifestations for the 
period prior to October 12, 2007.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost. Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy. 38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  Those disabilities are rated 
using the same criteria.  

The Board finds that the Veteran's low back disability is not 
reflective of any associated objective neurological 
abnormality to warrant a separate rating for the Veteran's 
right leg and left leg for the period prior to October 12, 
2007.  The August 2006 VA treatment entry indicated that the 
Veteran reported that he had bony pain in his lower back and 
left inner thigh (hip) area.  The examiner reported that the 
neurological evaluation showed that the Veteran's deep tendon 
reflexes were +2, bilaterally, and that his strength was 5/5 
throughout.  It was noted that sensation was intact.  The 
examiner indicated that the Veteran had positive paraspinal 
tenderness to palpation in the lumbosacral region.  The 
assessment referred to other disorders.  The Board observes 
that there are no symptoms of neurological manifestations of 
the right leg and left leg in the evidence of record prior to 
October 12, 2007.  

The weight of the evidence demonstrates that the Veteran's 
low back disability is no more than 10 percent disabling for 
the period prior to October 12, 2007.  As the preponderance 
of the evidence is against this aspect of the claim, the 
benefit-of-the-doubt rule does not apply, and this part of 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinkski, 1 Vet. App. 49 (1990).  

B.  Since October 12, 2007

An October 12, 2007 VA spine examination report noted that 
the Veteran reported that his back pain had progressively 
worsened over time.  He stated that he had seen doctors 
routinely over the years for his condition.  It was noted 
that the Veteran was a poor historian and had difficulty 
recalling details of past events.  The examiner indicated 
that there was a history of hospitalization or surgery, but 
that the hospital, date, and location were unknown.  The 
reason for the surgery was listed as management of back pain.  
The examiner reported that the Veteran indicated that he had 
numbness, paresthesias, and leg or foot weakness.  It was 
also noted that the Veteran reported that he had 
unsteadiness.  The examiner stated that the Veteran had a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  The examiner indicated that the location 
of the pain was in the Veteran's low back and down both legs 
and that the onset of the pain was in 1973.  The examiner 
reported that the Veteran described the pain as knife-like.  
The examiner indicated that the pain was severe, that it went 
for hours and that it occurred daily.  It was noted that the 
Veteran's pain radiated down both legs and that he had 
numbness and tingling.  The examiner indicated that there 
were no flare-ups of the Veteran's spinal condition.  

The examiner reported that the Veteran had not had any 
incapacitating episodes for his thoracolumbar region during 
the past 12 month period.  It was noted that the Veteran used 
orthotic inserts and a cane.  The examiner stated that the 
Veteran was able to walk for 1/4 mile.  The examiner indicated 
that the Veteran had spasms of the left and right thoracic 
sacrospinals and that he had pain with motion.  The examiner 
indicated that there was no atrophy, guarding, tenderness, or 
weakness.  It was noted that the muscle spasm was not 
responsible for an abnormal gait or abnormal spinal contour.  
The examiner reported that the Veteran's posture and head 
position were normal and that his gait was antalgic due to 
another abnormality.  It was noted that the gait was wide-
based.  

The examiner indicated that the Veteran did not have 
kyphosis, a list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  As to motor testing, the 
examiner indicated that hip flexion, hip extension, knee 
extension, ankle plantar flexion, and great toe extension, 
were all 5/5, bilaterally.  It was noted that the Veteran's 
muscle tone was normal and that there was no muscle atrophy.  
As to the sensory examination, the examiner indicated that 
vibration and pain (pinprick) were 2/2, bilaterally.  Light 
touch was 1/2 on light touch on the left and right and 
position sense was NT/2, bilaterally.  The examiner indicated 
that the reflex examination showed 2+, bilaterally, for the 
biceps, triceps, brachioradialis, ankle jerk, and plantar 
test.  The examiner stated that the knee jerk test was 2+ on 
the right and 0 on the left.  

As to range of motion, the examiner indicated that active and 
passive thoracolumbar flexion was 0 to 90 degrees.  The 
examiner reported that there was no pain on active motion, 
passive motion, or with repetitive use.  It was also noted 
that there was no additional loss of motion on repetitive 
use.  The examiner indicated that active and passive 
extension of the thoracolumbar spine was from 0 to 25 
degrees.  The examiner stated that there was pain on active 
and passive motion and after repetitive use.  It was reported 
that there was no additional loss of motion on repetitive 
use.  The examiner remarked active and passive lateral 
flexion on the right was from 0 to 10 degrees.  It was noted 
that there was pain on active and passive motion as well as 
after repetitive use.  There was no loss of motion on 
repetitive use.  The examiner indicated that left lateral 
passive and active flexion was from 0 to 15 degrees with pain 
on active and passive motion and after repetitive use.  The 
examiner stated that there was loss of motion on repetitive 
use of 0 to 10 degrees due to pain.  The examiner indicated 
that bilateral active and passive lateral rotation of the 
thoracolumbar spine was from 0 to 10 degrees.  There was no 
pain on active and passive motion or after repetitive use.  
There was also no additional loss of motion on repetitive 
use.  The examiner indicated that X-rays of the lumbar spine 
related an impression of mild degenerative disc disease.  

The examiner reported that the Veteran stopped working in the 
early 1990s due to multiple medical problems including a 
bipolar disorder, diabetes mellitus, congestive heart 
failure, hypertension, back pain and joint pain.  It was 
noted that the Veteran stated that he came to the point where 
he could not obtain or maintain gainful employment due to 
both emotion and physical reasons.  The examiner stated that 
the primary reason that the Veteran could not work appeared 
to be his bipolar disorder.  It was noted that the Veteran 
reported that his progressive back pain contributed to his 
escalating mental stress and consequently his inability to 
work.  The diagnosis was degenerative joint disease and 
degenerative disc disease of the lumbar spine.  The examiner 
indicated that the Veteran's low back disability did effect 
his daily activities such as household chores.  

Subsequent VA treatment records dated through December 2007 
refer to continued treatment.  

Based on the medical evidence, the Board finds that the 
Veteran's service-connected low back disability is not more 
than 20 percent disabling for the period since October 12, 
2007.  The October 12, 2007 VA spine examination report 
specifically noted that the Veteran had not had any 
incapacitating episodes for his thoracolumbar region in the 
past 12 month periods.  The Board notes that as to Diagnostic 
Code 5243, it is questionable whether during any recent 12 
month period there have been any "incapacitating episodes" 
as defined by the regulation as a result of the Veteran's 
service-connected low back disability, and clearly any such 
incapacitating episodes have totaled less than four weeks 
during the past 12 months.  Accordingly, the Veteran is not 
entitled to a rating higher than 20 percent based upon 
incapacitating episodes for the period from since October 12, 
2007.  

Additionally, the Board observes that October 12, 2007 VA 
spine examination indicated that active and passive forward 
flexion of the Veteran's thoracolumbar spine was 0 to 90 
degrees and that the combined range of motion of the 
thoracolumbar spine was 160 degrees.  The evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less, as required for a 40 percent rating.  
Therefore, no more than a 20 percent rating could be granted 
under those criteria.  The evidence does not show any 
ankylosis of the spine.  Thus, an increased rating is not 
warranted under Diagnostic Codes 5237 and 5242 for the period 
since October 12, 2007.  

The Board notes the Veteran's complaints of pain; however, 
the Board reiterates that objective findings to support a 
limitation of 30 degrees or less of forward flexion or 
ankylosis of the entire spine were not shown.  The Veteran's 
complaints of pain are contemplated in the 20 percent rating 
assigned for the period since October 12, 2007.  Thus, a 
rating greater than 20 percent is not appropriate under the 
current orthopedic rating criteria for that period.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

In addition, the Board observes that the Veteran has been 
assigned a 10 percent rating for right lower extremity 
radiculopathy and for left lower extremity radiculopathy, 
effective October 12, 2007.  The Board must also consider 
whether the Veteran is entitled to increased separate ratings 
for his neurological manifestations for the period since 
October12, 2007.  

The Board agrees with the RO's award of separate 10 percent 
ratings for right lower extremity radiculopathy and for left 
lower extremity radiculopathy under Diagnostic Code 8520, 
since October 12, 2007.  The October 12, 2007 VA spine 
examination shows that the right and left lower extremity 
sciatic symptoms are primarily sensory in nature and 
compatible with incomplete paralysis of the sciatic nerve 
that is mild in degree.  The Board finds that there is no 
evidence of organic changes, such as muscle atrophy, trophic 
changes, etc., that would warrant a higher rating.  The 
evidence fails to indicate that the Veteran has moderate 
incomplete paralysis of the sciatic nerve as required for 
higher 20 percent ratings.  

The weight of the evidence demonstrates that the Veteran's 
low back disability is no more than 20 percent disabling for 
the period since October 12, 2007.  Similarly, the weight of 
the evidence demonstrates that the Veteran's right lower 
extremity radiculopathy and left lower extremity 
radiculopathy warrant no more than a 10 percent rating, 
respectively, for that period.  As the preponderance of the 
evidence is against the claim for an increased rating for a 
low back disability, rated as 20 percent disabling since 
October 12, 2007, with two separate 10 percent ratings for 
right lower extremity radiculopathy and left lower extremity 
radiculopathy also since October 12, 2007, the benefit-of-
the-doubt rule does not apply, and this part of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinkski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen the claim for service connection 
for a dental condition (claimed as teeth deterioration) for 
purposes of VA compensation is denied.  

Service connection for a heart disorder, to include as 
secondary to a service-connected low back disability, is 
denied.  

An increase rating, in excess of the 10 percent awarded for a 
low back disability for the period prior to October 12, 2007, 
is denied.  

For the period since October 12, 2007, an increased rating 
for a low back disability, rated as 20 percent disabling with 
two separate 10 percent ratings for right lower extremity 
radiculopathy and left lower extremity radiculopathy, is 
denied.  


REMAND

The remaining issues on appeal are whether new and material 
evidence has been received to reopen claims for entitlement 
to service connection for a left eye disorder and for PTSD, 
and entitlement to a claim for a TDIU rating.  The Board 
finds that there is a further VA duty to assist the Veteran 
in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As to the issues of whether new and material evidence has 
been received to reopen claims for entitlement to service 
connection for a left eye disorder and for PTSD, the Board 
observes that the Veteran's claim for service connection for 
a left eye disorder was previously denied in an April 2005 RO 
decision.  Additionally, the Veteran's claim for service 
connection for PTSD was previously denied in a June 1997 RO 
decision.  In a January 2007 rating decision (noted above), 
the RO declined to reopen those claims.  While the RO 
declined to reopen those claims, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the Veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection for a left eye disorder and for PTSD.  

The Board notes that an April 2006 letter to the Veteran 
indicated that entitlement to service connection for a left 
eye disorder had previously been denied in April 1994.  The 
Veteran was notified that the claim was previously denied 
because his service medical records were negative for 
diagnosis or treatment for a left eye condition and that his 
evidence must relate to that fact.  The Board observes, 
however, that entitlement to service connection for a left 
eye disorder was actually last denied in an April 2005 RO 
decision.  Additionally, entitlement to service connection 
for that disorder was also previously denied in a January 
1997 Board decision.  The Board further notes that a 
September 2006 letter to the Veteran did not indicate that 
service connection for PTSD had previously been denied in a 
June 1997 RO decision.  Therefore, the Board notes that the 
April 2006 and September 2006 letters to the Veteran did not 
did not properly address the bases upon which the prior claim 
was denied or the dates the claims were denied.  On remand, 
the Veteran should be so notified.  

As the Veteran's claim for a TDIU rating is inextricably 
intertwined with his new and material claims, each of these 
matters will be addressed together on remand.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (a) 
notifies the Veteran of the evidence and 
information necessary to reopen the claims 
for service connection for a left eye 
disorder and for PTSD, (i.e., describes 
what new and material evidence is under 
the current standard); and (b) notifies 
the Veteran of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient in 
the prior denial on the merits (i.e., an 
opinion relating any current left eye 
disorder and PTSD to his period of active 
service, to an event or injury in service, 
or to a service-connected disability).  

2.  Thereafter, readjudicate the Veteran's 
claims as to whether new and material 
evidence has been received to reopen 
claims for entitlement to service 
connection for a left eye disorder and for 
PTSD, as well as his claim for a TDIU 
rating.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


